Citation Nr: 1106073	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to April 1989.  
The Veteran died in June 2004.  The appellant is the surviving 
spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, denied entitlement to service connection for 
cause of death.

The appellant testified before the undersigned Veterans Law Judge 
at a hearing in Washington, DC, in September 2009.  A transcript 
of the hearing is of record.  

In December 2009 the Board remanded the appellant's claim for 
additional development.  


FINDINGS OF FACT

1.  The Veteran died in June 2004; the certificate of death lists 
the immediate cause of the Veteran's death as a gunshot wound of 
the head.  No other underlying cause of death was noted.  

2.  At the time of his death, the Veteran had no service 
connected disabilities.   

3.  A preponderance of the competent evidence of record is 
against a finding that the Veteran's service caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A service-connected disability, or a disability or disease of 
service origin, did not contribute substantially or materially to 
cause the Veteran's death, and the criteria for DIC benefits have 
not been met.  38 U.S.C.A. §§ 1310 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  March 2006, April 2006, and January 2010 
letters satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters also notified the 
appellant of regulations pertinent to the establishment of an 
effective date and of the disability rating.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Veteran was not 
service connected for any disabilities during his lifetime the 
provisions of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
requiring additional notification are moot.  

The Veteran's service treatment records (STRs), post service 
medical treatment records, autopsy report and certificate of 
death have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  The RO made numerous, adequate, and exhaustive attempts 
to obtain the Veteran's post service treatment records from 
Walter Reed Medical Center, which the appellant testified in 
September 2009 shows treatment for psychiatric problems, 
including PTSD, following service, and in July 2010 made a formal 
finding that they are not available.  The appellant has not 
indicated, and the record does not contain evidence, that the 
Veteran was in receipt of disability benefits from the Social 
Security Administration.  38 C.F.R. § 3.159 (c) (2).  An adequate 
VA opinion regarding the etiology of the Veteran's death was 
provided in June 2010.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the 
appellant has been given an opportunity to present testimony to 
the Board.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and not 
part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  At her September 2009 hearing she testified 
that the Veteran was treated for psychiatric problems, including 
post traumatic stress disorder (PTSD) at Walter Reed Army 
Hospital in January and February 2004, and that during service he 
was in drug and alcohol counseling and had nervous problems.  The 
appellant contends that the Veteran's pattern of behaviors and 
symptoms can be associated with PTSD, and that before the Veteran 
committed suicide he was using drugs and was going to jail for 
criminal activity.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in June 2004.  The certificate of death lists 
the immediate cause of his death as a gunshot wound to the head 
and that the Veteran shot himself with a handgun.  No other 
underlying cause of death was noted.  At the time of the 
Veteran's death, service connection was not established for any 
disability.  

A June 2004 report of autopsy notes that the Veteran's cause of 
death was a gunshot wound of the head, and that the Veteran, 
according to investigation, was facing criminal charges.  He shot 
himself with a handgun outside his home.  

Service treatment records (STRs) dated in October 1970 note that 
the Veteran was to have a psychiatric evaluation, report to 
follow.  December 1983 personnel records note that the Veteran 
was enrolled in alcohol/drug counseling for alcohol.  
Additionally, his personnel records reveal that he received the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal.  
His military occupational specialty (MOS) was intelligence 
analyst.  

The determinative issue is whether the Veteran's death was 
related to his service, including any psychiatric disability that 
was related to, or had its onset during, service.  

The favorable evidence consists of the appellant's contention 
that her husband had a psychiatric disability, to include PTSD, 
as a result of service that led to his suicide.  
 
A VA examination was conducted in June 2010.  The examiner noted 
a review of the Veteran's claim file.  The examiner noted that 
the appellant contends that the Veteran's suicide stemmed from 
PTSD.  The problem is the records do not indicate any clear 
reference to PTSD.  They do indicate problems with alcohol and 
there are references to drugs issues and that the Veteran was 
facing jail time prior to his death.  The examiner noted further 
that he reviewed the claim file in detail and saw no direct 
indication the Veteran had been treated for PTSD, and that it is 
a leap of inference to indicate that because the Veteran killed 
himself or had alcohol problems he also had PTSD.  He did serve 
in Vietnam and may have had some issues with it, but that does 
not prove it and firmer evidence would be required.  The Veteran 
may simply have had a problem with alcohol as many people do who 
have no connection to trauma or military service.  It may well 
have been his legal problems, alcoholism, or other personal 
issues that contributed to his suicide.  The examiner noted 
further that there appears to be inadequate information to 
indicate that the Veteran suffered from a mental health 
disability, including PTSD.  There is no clear indication that 
his alcohol use or other problems stem from a service-connected 
trauma or a mental health disorder evident while in the military.  
There is certainly no firm evidence at all that would indicate 
that his gunshot wound was substantially and materially related 
to a psychiatric disability.  

Additionally, the Veteran committed suicide more than 10 years 
after he was discharged from active service.  The passage of more 
than 10 years before death weighs heavily against a finding that 
such a death is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309. See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  

The negative evidence in this case outweighs the positive.  The 
appellant may genuinely believe that the Veteran's death was 
related to his service and is competent to report symptoms such 
as Veteran being nervous or angry.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide a 
competent opinion on a matter as complex as diagnosing the 
Veteran with PTSD or some other psychiatric disability or the 
cause of the Veteran's death, and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional who thoroughly discussed 
the medical evidence of record and the etiology of the Veteran's 
death and the fact that the Veteran died many years after 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

If, as here, the Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to dependency 
and indemnity compensation, if at the time of the Veteran's 
death, the Veteran received compensation for service connected 
disability that was rated totally disabling continuously for a 
period of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service and 
for a period of at least five years immediately preceding death; 
or for one year prior to his death if he was a prisoner of war 
under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
However, at the time of the Veteran's death he was not service 
connected for any disability.  Thus the provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and for service connection for the cause 
of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


